Citation Nr: 0606550	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  02-01 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of fracture of the sacrum.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The law provides that a Member of the Board who conducts a 
hearing on appeal, must be a participant in any final 
decision made on that appeal. 38 U.S.C.A. § 7107.  

On March 18, 2003, the veteran attended a hearing at the RO 
before an Acting Veterans Law Judge.  However, the Board no 
longer employs the acting judge who conducted the hearing.  

In January 2006, the veteran was sent a letter informing him 
that since the Veterans Law Judge who conducted his travel 
board hearing was no longer employed by the Board, he would 
have the right to another hearing.  

In February 2006, the veteran sent a response to the Board in 
which he unequivocally expressed his desire to have a 
videoconference hearing before a Veterans Law Judge at the 
RO.  

In order to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:   

Upon completion of any action or 
procedure deemed necessary, if any, the 
RO should make the arrangements to 
schedule the veteran to appear at a 
videoconference hearing before a Veterans 
Law Judge.  The RO should notify the 
veteran of the date, time and place of 
such a hearing by letter mailed to his 
current address of record.  The RO should 
afford the veteran's representative an 
opportunity to review the file prior to 
the hearing.  All correspondence 
pertaining to this matter should be 
associated with the claims folder. 

Following the hearing, the case should then be returned to 
the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


